MALLARD, Chief. Judge.
On 14 October 1971 Judge Crissman signed orders revoking the suspension of the sentences and ordered commitment to issue. Under Rule 5 of the Rules of Practice in the Court of Appeals, the record on appeal is required to be docketed within ninety days after the date of the order appealed from. This appeal was not docketed in the Court of Appeals until 3 February 1972, which was more than ninety days after the date of the order appealed from, and is therefore subject to dismissal under Rule 48.
However, we have carefully considered the record and defendant’s assignments of error. The trial judge did not commit error in finding from the evidence offered that the defendant had wilfully violated the terms of the probation judgments suspending the sentences imposed on him. The judgment and order of the court ordering commitment to issue in each case are affirmed.
Affirmed.
Judges Morris and Parker concur.